Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Response to Amendment and Arguments
The amendment filed 01/21/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-13, and 15-24 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious an analyzer system for use in an in vitro diagnostics (ID) environment wherein the covered refrigerated storage comprises a refrigerated assembly, a lid, and a plurality of movable evaporation covers that are configured to limit evaporation from the plurality of tubes of control and calibrator fluids without directly contacting each tube, in conjunction with the remaining claim limitations.
Claims 3-12 are allowable due to at least their dependency on claim 1.
Regarding claim 13 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for analyzing patient samples comprising an 
Claims 15-24 are allowable due to at least their dependency on claim 13.
Reason for Allowance
The closest prior art found by the examiner includes:
Muller : US-20130125675-A1
Muller : US-20130129166-A1, “Muller2”
Holmes : US-11009516-B2
Raicu : US-20160238625-A1
NODA : US-20180188275-A1
HAGIWARA: US-20170205435-A1
Fujita: US-20160146846-A1
Veen: US-20070166193-A1
Reed : US-20120270305-A1
Muller discloses in figures 1-11: an analyzer system for use in an in vitro diagnostics (IVD) environment (¶0002) comprising: a sample handler module (102,104,108) comprising  one or more drawers (¶0044- racks of tubes can be located onto one of lanes 216 as manually operated drawers or automated devices) located at a front of (¶0044-e.g., Fig.2 five lanes 216) the sample handler module (102,104,108)  accessible to an operator (¶0038) that are configured to accept a plurality of trays (FIG.2, 202 ¶0044)  holding a plurality of patient sample tubes (FIG.3, 304), a plurality of cameras (2742 ¶0134)  refrigerated storage (¶0080- after analyzing is completed the sample is placed into storage either ambient or refrigerated storage depending upon the sample and the laboratory process with systems having connected analyzers may desire a connected cold storage for some samples ), separate (e.g., post analytical part of sample handler 108 is separated from drawers of five lanes 216) from the one 

Muller2 in Fig. 5b teaches cameras (plurality of cameras 1810(a), 1810(b), and 1810(c)) that record (¶0089-¶0090) overhead images of sample tubes in the drawers 216, as the drawers 216 are closed by the operator (¶0090).
Reed teaches covered refrigerated storage (1000) configured, separated from the rest of the sample handler module (162/160) by a cover (¶0199), configured to store control and calibrator fluids for multiple days (¶0199-¶0201).
Raicu in fig.3A and ¶0003 teaches Calibration and/or control samples are similarly loaded into the analyzers and unloaded from the analyzers as needed, in ¶0006 an example sample carrier, calibrator carrier and/or control carrier implemented as one or more of the carriers in FIG. 1, in ¶0007 and FIG. 3B a bottom view of the example sample carrier, calibrator carrier and/or control carrier of FIG. 3A, in ¶0086 teaches besides samples and reagents, automated diagnostic analyzers also frequently use calibrator samples and controls samples to calibrate and test the accuracy of the analyzers. Control tests and calibration tests may occur daily, weekly, monthly, etc. therefore 
Holmes teaches a covered refrigerated storage (e.g., Figs.87-88 9820 cold storage C.50 L.29-37, C.53 L.46-47 :covered refrigerated storage to allow for access to underside of 9820; C.54 L.3-4,C.60 L.57-62, C.79 L.37-39), wherein the covered refrigerated storage (e.g., Fig.88 9820/9901in Fig.76-77) comprises a refrigerated assembly, a lid (9970), and a plurality of movable evaporation covers (Fig. 24 caps 2470) that are configured to limit evaporation(C.158, L.12) from the plurality of tubes (2400) of control and calibrator fluids but the covers directly contacting (C.157 L.6-20 also shown in Fig.24 cap 2470 touches tube 2440 and open end of the 

The prior art listed in the record fail to remedy the deficiency of Muller, Holmes, Reed, and Raicu.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856